Citation Nr: 1036522	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-35 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation based on the need for 
regular aid and attendance of another person or by reason of 
being housebound or on account of the loss of use of the feet.

REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.

WITNESSES AT HEARING ON APPEAL

Veteran and V.S.
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1968 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2005of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.  At that hearing, as noted in the 
transcript, the Veteran withdrew his appeal with regard to all 
issues except for the special monthly compensation claims listed 
on the first page of this document.


FINDING OF FACT

The service-connected disabilities are so disabling as to render 
the Veteran unable to care for his daily personal needs and 
protect himself from the hazards and dangers of daily living 
without care or assistance on a regular basis.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need 
for regular aid and attendance of another person have been met.  
38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 
3.350(a),(b), 3.352(a) (2009).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  


As the claim for special monthly compensation based on the need 
for regular aid and attendance of another person is favorable to 
the Veteran, no further action is required to comply with the 
VCAA.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 1114(l), special monthly compensation is 
payable when a veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or one 
hand and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Loss of use of a foot is held to exist when no effective function 
remains other than that which would be equally well served by an 
amputation stump at that site of election below the knee with use 
of a suitable prosthetic appliance.  The determination is made on 
the basis of the actual remaining function of the foot, whether 
the acts of balance and propulsion could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. §§ 
3.350(a)(2), (b)(1), 4.63.

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from others.  




In making such determinations, consideration is given to such 
conditions as:  inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the claimant 
to feed himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from the 
hazards or dangers inherent in his daily environment.  

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating may 
be made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular aid 
and attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

It is not required that all of the enumerated factors in the 
provisions of 38 C.F.R. § 3.352(a) be found to exist to establish 
eligibility for aid and attendance; such eligibility required at 
least one of the enumerated factors be present.  The particular 
personal function that a veteran is unable to perform should be 
considered in connection with his condition as a whole, and it is 
only necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that there be 
a constant need.  Turco v. Brown, 9 Vet. App. 222 (1996).

The question to be answered in this case is whether the Veteran 
has loss of use of both feet on account of service-connected 
disability, whether his service-connected disabilities have 
resulted in the need for regular aid and attendance of another 
person because of resultant helplessness due to his physical 
impairment (because there is no mental impairment shown), or 
whether he is permanently bedridden on account of service-
connected disability.  Based on its review of the record, the 
Board concludes that the criteria for special monthly 
compensation based on the need for the regular aid and attendance 
of another person have been met.  

The Veteran's service-connected disabilities consist of low back 
strain with intervertebral disc syndrome, evaluated as 60 percent 
disabling; bladder incontinence associated with the low back 
disability, evaluated as 20 percent disabling; bowel incontinence 
associated with the low back disability; neuropathy of the left 
lower extremity associated with the low back disability, 
evaluated as 10 percent disabling; and neuropathy of the right 
lower extremity associated with the low back disability, 
evaluated as 10 percent disabling.  

In May 2005, July 2008, and September 2009, the Veteran was 
afforded VA examination to assess the severity of disabilities, 
to determine whether he had loss of use of both feet, to 
determine whether he required the permanent, regular aid and 
attendance of another person, or to ascertain whether he was 
housebound.  

The reports of VA examination in addition to other evidence such 
as hearing testimony, VA records, and private reports, indicate 
that the Veteran does not walk and that he uses a VA-issued 
wheelchair and scooter due to the service-connected back 
disability.  The record has presented some seemingly conflicting 
reports as to whether there was loss of use of the lower 
extremities on account of the back disability.  For example, in a 
private report dated in March 2006, G.P.G., M.D., noted that the 
Veteran had normal muscle tone in the lower limbs, but the 
physician also found that motor power was less than 3/5 
throughout the lower extremities, bilaterally, and the Veteran 
was unable to stand up on his feet.  On that basis, the physician 
diagnosed lower limb paralysis and chronic low back pain.  VA 
outpatient records in February 2008 reflect a different 
disability picture.  At that time, the Veteran was able to 
demonstrate 5/5 strength in all extremities after several 
repeated strength tests, and there was no lower extremity 
atrophy.  

Further, clinical findings at the time of a July 2008 VA 
examination show that on a motor examination the Veteran had 
active movement in the lower extremities against gravity, that 
muscle tone was normal, and that there was no muscle atrophy.  On 
sensory examination, there was decreased pain and light touch 
sensation in the lower extremities, except vibratory sensation 
was absent on the right foot.  


At the time of a September 2009 VA examination, the Veteran 
complained of paralysis, weakness, numbness, paresthesias, pain, 
and impaired incoordination in both legs.  On examination, there 
was mild muscle atrophy, decreased muscle bulk, and the Veteran 
was unable to stand as his gait and balance was abnormal.  On 
motor examination, there was generally 3/5 strength in the lower 
extremities, and on sensory examination, there was generally 
decreased - but not absent - sensation in the lower extremities.  
Reflexes were either normal or hypoactive.  

The 2009 VA examiner directly addressed the question of whether 
there was loss of use of both feet or lower extremities related 
to his service-connected low back disability, concluding that the 
Veteran's lower extremity condition was less likely as not caused 
by or a result of the inservice back injury.  

As to the issue of whether regular aid and attendance of another 
person was necessary, or whether he was bedridden, the Veteran 
underwent a VA aid and attendance examination in May 2005.  At 
that time, his history was that he was not permanently bedridden 
and could travel beyond his home accompanied by a family member.  
The Veteran also reported that there was a frequent need for 
assistance in adjusting an orthopedic or prosthetic appliance.  
He arrived in a scooter with his wife accompanying him.  On 
examination, he was unable to walk without the assistance of 
another person.  It was noted that he had a transfer bench in the 
bathroom and was usually able to pivot from wheelchair to bench, 
or from wheelchair to bed.  His wife stayed home to assist with 
his care.  The examiner found that the Veteran's back disability 
had the following effect on his usual daily activities:  had no 
effect on feeding; mildly affected grooming; moderately affected 
toileting, dressing, and bathing; severely affected traveling, 
recreation, and exercise; and prevented shopping, chores, and 
sports.  

On VA examination of the spine in July 2008, the examiner found 
that the Veteran's back disability had the following effect on 
his usual daily activities:  had no effect on grooming or 
feeding; moderately affected toileting, dressing, bathing, and 
recreation; severely affected traveling, exercise, and shopping; 
and prevented chores and sports.  

On VA examination in September 2009, the examiner noted the 
Veteran's report of being permanently bedridden and of an 
inability to travel beyond his home.  The Veteran related that he 
stayed in bed most of the day and required the assistance to 
transfer from bed to wheelchair and from wheelchair to scooter.  
He also reported that he was unable to perform self-feeding, 
dressing and undressing, bathing, grooming, and toileting. 

On examination, the Veteran could not walk without the assistance 
of another person.  He could leave the home for medical care 
only.  His impairment was permanent.  He had daily flares of his 
spinal condition and stayed in bed and took medication to control 
the pain.  As to the lower extremities, there were findings of 
limitation such as muscle weakness, paralysis, and atrophy.  
Propulsion was abnormal, as was weight-bearing and balance.  The 
Veteran was not ambulatory and needed assistance even to 
transfer.  The diagnosis was intervertebral disc syndrome, bowel 
and bladder incontinence from back disability with bilateral 
lower extremity neuropathy related to the back disability.  

The VA examiner noted that the Veteran was unable to perform the 
following by himself:  feeding, dressing and undressing, bathing, 
and grooming.  Unfortunately, the examiner did not clearly 
indicate whether the Veteran's inability to perform such basic 
daily tasks was due to his service-connected low back disability, 
to the nonservice-connected cervical spine disability, or to both 
in some equal or unequal proportion.  Nevertheless, it appears 
that the low back disability figures prominently in his inability 
to perform the tasks, given that the upper extremity impairments 
were evaluated to be mild or moderate.  

On the basis of the foregoing, and particularly the clinical 
findings at the time of the September 2009 VA examination, the 
Board concludes that special monthly compensation based on the 
need for regular aid and attendance of another person is 
warranted.  As shown, the Veteran requires the personal 
assistance of another person, his wife in this case, in order to 
accomplish various daily tasks, such as dressing/undressing, 
feeding, bathing, and grooming.  


While some factors were not addressed in objective fashion by the 
examiner in 2009, such as whether the Veteran could use the 
toilet independently and whether he was a danger to himself, on 
the basis of service-connected disability, a favorable 
determination may be made without regard to the existence of 
every disabling condition enumerated in 38 C.F.R. § 3.352(a).  

In considering his service-connected conditions as a whole, and 
particularly his permanent inability to walk and his requirement 
of regular assistance to transfer from bed to wheelchair and from 
wheelchair to scooter in order to leave the bed where he spent a 
majority of his day, it is the Board's judgment that he meets the 
criteria for special monthly compensation based on the need for 
regular aid and attendance of another person.  For this reason, 
the Board need not address special monthly compensation by reason 
of being housebound, as special monthly compensation based on the 
need for regular aid and attendance of another person is the 
greater benefit. 


ORDER

Special monthly compensation based on the need for regular aid 
and attendance of another person is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


